MEMORANDUM **
Luisa Wildey appeals pro se the district court’s dismissal of her action under 42 U.S.C. § 1983, the Americans with Disabilities Act, Title VII of the Civil Rights Act, and the Rehabilitation Act, and her pendant state-law fraud claim. We have jurisdiction under 28 U.S.C. § 1291. We review the district court’s determination regarding immunity de novo. Romano v. Bible, 169 F.3d 1182, 1186 (9th Cir.1999). We review the dismissal of an action for failure to comply with a court’s order for abuse of discretion. Yourish v. California Amplifier, 191 F.3d 983, 988 (9th Cir. 1999). We affirm.
The district court properly dismissed the claims against the California Supreme Court and the California Worker’s Compensation Appeals Board on the basis of absolute judicial immunity. See Rosenthal v. Justices of the Supreme Court of California, 910 F.2d 561, 565-66 (9th Cir.1990); Romano, 169 F.3d at 1186-88 (“Absolute immunity extends to agency officials when they preside over hearings, initiate agency adjudication, or otherwise perform functions analogous to judges and prosecutors.”)
The district court did not abuse its discretion by dismissing the action as to the remaining defendants as a result of Wil*488dey’s failure to file a timely third amended complaint. See Yourish, 191 F.3d at 989-90.
We have reviewed and reject Wildey’s remaining contentions.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.